UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1917



RONALD I. NANCE,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster      General,
United States Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-99-257)


Submitted:   January 31, 2001             Decided:   March 19, 2001


Before WIDENER, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Newell Gray, GRAY, NEWELL, JOHNSON & BLACKMON, L.L.P.,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Lynn P. Klauer, Assistant United States
Attorney, Greensboro, North Carolina; Lori J. Dym, Brian M. Reimer,
UNITED STATES POSTAL SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ronald I. Nance appeals from the district court’s order award-

ing summary judgment to the Postal Service on his employment dis-

crimination claims. Our review of the record, the parties’ briefs,

and the district court’s opinion discloses no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Henderson, No. CA-99-257 (M.D.N.C. June 15, 2000).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2